            Case 1:19-cv-09124-VM Document 18 Filed 10/28/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

ROHAN RAMCHANDANI,

                       Plaintiffs,                            No. 1:19-cv-9124 (VM)

       v.

CITIGROUP INC., CITICORP and CITIBANK, N.A.

                       Defendants.


                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Citigroup Inc.,

Citicorp (now known as Citicorp LLC) and Citibank, N.A. hereby certify as follows: Citigroup

Inc. is a publicly held corporation that has no parent corporation and no publicly-held

corporation owns 10% or more of Citigroup Inc.’s stock. Citibank, N.A. is a wholly-owned

subsidiary of Citicorp LLC, which is a Delaware limited liability company that is wholly-owned

by its sole member Citigroup Inc.

Dated: New York, New York                  Respectfully submitted,
       October 15, 2019
                                           By: /s/ Marshall H. Fishman

                                           GOODWIN PROCTER LLP
                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, New York 10018
                                           Tel.: 212.813.8800
                                           Fax: 212.355.3333
                                           mfishman@goodwinlaw.com

                                           Attorneys for Defendants
